DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 14, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2019/0279635 A1) in view of Kahn et al. (US 2015/0319288 A1).
As to claim 1, Shah discloses a playback device [190 on FIG. 5] comprising: 
a network interface [504 on FIG. 5]; 
a speaker [422 on FIG. 5]; 
one or more processors [502 on FIG. 5]; and 

communicating with a computing system, wherein the computing system is configured to store a plurality of sets of stored user configuration data, wherein each set of stored user configuration data is associated with particular playback settings corresponding to a specific user [The smart server system include a voice assistance server that processes audio inputs collected by voice-activated electronic devices, one or more content hosts that provide the displayed media content, a cloud cast service server creating a virtual user domain based on distributed device terminals, and a device registry 118 that keeps a record of the distributed device terminals in the virtual user environment. paragraph 0065]; 
 receiving a user command [The user gives voice commands such as “Play Lady Gaga on Living Room speakers.” paragraph 0075]; 
in response to receiving the user command, determining whether the first user or the second user issued the user command [The cloud cast service 116 is the proxy service that communicatively links the voice-activated electronic device to the cast device 108 and makes casting to the cast device 108 possible without involving any applications on the client device 104. paragraph 0076]; 
in response to determining that the first user issued the user command, using the first user configuration data to process the user command [The cloud cast service is the proxy service that communicatively links the voice-activated electronic device to the cast device and makes casting to the cast device  possible without involving any applications on the client device. paragraph 0076]; and 

  Shah discloses a device registry the media output, but fails to disclose a user configuration data.
However, Kahn teaches detecting at least a first user and a second user near the playback device at a first time [paragraph 0219];
querying the computing system to obtain first user configuration data corresponding to the first user and second user configuration data corresponding to the second user [paragraph 0224]; 
receiving the first user configuration data and the second user configuration data from the computing system in response to the query [paragraph 0232].
Shah and Kahn are analogous because they are all directed to media playback device system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the portable electronic user devices taught by Kahn in an voice control media playback device such as that of Shah as suggested by Kahn, for the obvious purpose of establishing party event settings including party event name and a password if desired.

As to claim 2, Shah discloses the playback device of claim 1, wherein the playback device comprises a microphone [408 on FIG. 5], and wherein receiving the user command comprises: receiving a voice user command via the microphone [The electronic device collects 402 audio inputs from an environment in proximity to the electronic device, and processes the audio inputs. paragraph 0118]. 

As to claim 3, Shah discloses the playback device of claim 2, wherein the computing system further comprises first voice recognition data for the first user and second voice recognition data for the second user, wherein determining whether the first user or the second user issued the voice user command comprises: sending at least a portion of the voice user command to the computing system for voice recognition [paragraph 0079]; and 
receiving an indication from the computing system that one of the first user or the second user issued the voice user command [paragraph 0075].  

As to claim 4, Shah discloses the playback device of claim 1, wherein the first user configuration data comprises first voice recognition data for the first user, wherein the second user configuration data comprises second voice recognition data for the second user, wherein the user command is a voice user command, and wherein determining whether the first user or the second user issued the voice user command comprises: using the first voice recognition data and the second voice recognition data to determine whether the first user or the second user issued the voice user command [paragraph 0075 and 0079].  

As to claim 5, Shah discloses the playback device of claim 2, wherein using the first user configuration data to process the user command comprises causing a first voice service identified in the first user configuration data to process the voice user command, and wherein using the second user configuration data to process the user command comprises causing a second voice 

As to claim 6, Shah discloses the playback device of claim 1, wherein a first user device and a second user device are configured to communicate with the playback device, and wherein determining whether the first user or the second user issued the user command comprises: determining whether the first user device or the second user device issued the user command [paragraph 0075]. 




Allowable Subject Matter
Claims 15-21 are allowed.
Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
September 9, 2021